department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number tax exempt and department of the treasury internal_revenue_service washington d c government entities division date date legend b president and founder c date d state t dollar amount dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e facts do your activities further an exempt_purpose consistent with exemption under sec_501 of the code no for the reasons stated below do your net_earnings inure to the benefit of individuals and insiders thus precluding exemption under sec_501 of the code yes for the reasons stated below you were incorporated on c in the state of d services your purposes as described in your by-laws are to raise funds to help assist and represent the victims of foreclosures to assist the general_public with foreclosure you explained that you will not provide services such as individual lawsuits loan modifications or legal representation to avoid a foreclosure according to your business plan your focus is to raise funds from approximately million foreclosure victims across america with a one time letter cg catalog number 47630w donation of t dollars per individual your activities are to organize millions of victims of foreclosure into one single entity to empower and finance a nation-wide lawsuit your five year projected budget reported your support will be primarily from individual donations of approximately dollar_figure million the same five year budget projected approximately dollar_figure million for the cost of the lawsuit your ultimate goal is to finance a nation-wide class-action lawsuit representing your individual donor participants who are considered foreclosure victims you stated class-action mass joinder and individual lawsuits have been processed all over the country against several financial institutions to no avail’ you explained that you offer the only available opportunity to file such a lawsuit against the perpetrators of the present housing holocaust your website posts articles and videos about the foreclosure crisis and why individuals should take action by joining and registering to participate in a nation-wide class action lawsuit against the banking industry and federal institution s you explained that you were founded due to the extreme necessity for the millions of past and present homeowners seeking justice for the repossessions of their homes the individuals who register as participants on your website must acknowledge that you do not make any promises and or guarantees to recover money from any lawsuit s filed you anticipate that the distribution of funds recovered from any lawsuit will be determined by the judge and distributed to the participants by a trustee administrator you represent that you are not associated with any law or brokerage firms political parties religious ministries or banking institutions your donor participants will select the law firm s you will use to legally represent them in a class-action lawsuit through a voting process lawsuit is filed your donor participants are then known as the plaintiffs the defendants in the lawsuit are not yet known but are referred to as the perpetrators responsible for the existing and unjustifiable housing holocaust once the your founder b describes himself as a victim of foreclosure and at a personal level is also a participant in your potential lawsuit s in addition to the possibility of sharing in the financial settlement in your class-action lawsuit b will receive a salary of approximately dollar_figure for performing duties as your president you also have three other governing body members each of which will receive compensation of at least dollar_figure annually law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations states that the words private_shareholder_or_individual mean an individual having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provide that an organization is operated exclusively for exempt purposes only if more exempt purposes specified in sec_501 it is not so operated if more than an insubstantial part of its activities do not further those purposes it engages primarily in activities which accomplish one or sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals sec_1_501_c_3_-1 of the regulations states that to be charitable an organization must serve a public rather than a private interest the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the private benefit restriction is not limited to benefits provided to insiders rather the restriction applies to benefits provided to any individual whether or not the individual is in a position to control or influence the organization the private benefit restriction operates against all parties who receive a benefit not accorded the public as a whole sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged revrul_80_278 1980_2_cb_175 describes an organization that qualified under sec_501 its purpose was to protect and restore environmental quality and its principle activity consisted of enforcing environmental legislation through instituting litigation as a party plaintiff this was accomplished by employing private attorneys to represent it in bringing and maintaining environmental litigation such lawsuits were not brought in cases where a substantial purpose was to benefit a private party or interest in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable religious or educational_purposes instead your activities do not further an exempt_purpose and you are substantially benefitting private shareholders and individuals as defined in sec_1_501_a_-1 of the regulations you do not meet the requirements of sec_1_501_c_3_-1 of the regulations although your organizing document contains the appropriate language to meet the organizational_test the manner in which your activities are conducted does not satisfy the operational_test you are not operating in accordance with sec_1_501_c_3_-1 of the regulations collecting a fee of t dollars from individuals who have been foreclosed on or who are facing foreclosure and organizing a class-action lawsuit furthers no exempt_purpose specified in sec_501 c of the code purposes this shows that more than an insubstantial portion of your activities do not further c furthermore if you complete your goal of winning a lawsuit distributions will go to your participants directly your participants are private shareholders and individuals as defined in sec_1 a - c of the regulations who do not represent a charitable_class the facts show participation in the class-action lawsuit is open to any individual dealing with foreclosure the fact that your services are open to the general_public and are not restricted based upon income or any other charitable criteria shows you are not providing relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serving any other purpose recognized as charitable as described in sec_1_501_c_3_-1 of the regulations this shows you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private individuals likewise you do not meet the requirements of sec_1_501_c_3_-1 of the regulations you have not established that you serve a public rather than a private interest planned distribution to your participants shows a substantial purpose to serve the private interests of your participants since your president and other members of your governing body are also participants this benefit constitutes inurement in fact your you are not like the organization described in revrul_80_278 the purpose of the lawsuits brought by the organization in this ruling was to enforce environmental legislation for the public good no private individuals benefitted as a result of the lawsuits your activities are directed towards soliciting participants in a class-action lawsuit where your ultimate goal is to reward your participants financially unlike the organization in the ruling the results of your lawsuits benefit the private individuals who are participants therefore your litigation activities do not achieve an exempt public purpose similar to the organization described in revrul_80_278 like the organization in better business bureau of washington supra a substantial part of your activities consists of benefitting the private interests of your insiders and participants and thus serves a substantial nonexempt purpose the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption finally you are like the organization described in old dominion box co v united supra since you are operating for the substantial non exempt_purpose of benefiting your founder and participants taxpayer’s position you are collecting a one time contribution from millions of foreclosure victims in order to gain the financial strength needed for a class-action lawsuit you contend that you are providing a charitable service by organizing those victims into one single entity that can seek justice from you further contend that this provides a the perpetrators of the present housing holocaust service to the victims of foreclosure that is not otherwise available to them and is therefore a tax exempt activity service response to taxpayer’s position as explained above providing services to victims of foreclosure by organizing a class-action lawsuit does not further an exempt public purpose as defined in sec_501 of the code the individual participants do not represent a charitable_class the facts show that any individual who is facing foreclosure may participate and your participants are not restricted based upon income or any other charitable criteria furthermore your activities benefit private individuals with a personal_interest in your activities and further no public purpose conclusion your activities do not further an exempt public purpose consistent with exemption under sec_501 of the code furthermore the facts show that your participants do not represent a charitable_class and receive substantial private benefit as a result of your activities since your insiders are also participants this benefit constitutes inurement accordingly you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly paz director exempt_organizations rulings and agreements enclosure publication
